[Cite as State v. Howard, 2017-Ohio-7554.]


                                   howardCOURT OF APPEALS
                                    RICHLAND COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                    JUDGES:
                                                 Hon. William B. Hoffman, P. J.
        Plaintiff-Appellee                       Hon. John W. Wise, J.
                                                 Hon. Earle E. Wise, Jr., J.
-vs-
                                                 Case No. 2017 CA 0035
TROY DARNELL HOWARD

        Defendant-Appellant                      OPINION




CHARACTER OF PROCEEDING:                      Criminal Appeal from the Court of Common
                                              Pleas, Case Nos. 11 CR 0589 and 12 CR
                                              0007


JUDGMENT:                                     Dismissed



DATE OF JUDGMENT ENTRY:                        September 8, 2017



APPEARANCES:

For Plaintiff-Appellee                        For Defendant-Appellant

GARY BISHOP                                   TROY D. HOWARD
PROSECUTING ATTORNEY                          PRO SE
JOSEPH C. SNYDER                              Richland Corr. Institution
ASSISTANT PROSECUTOR                          1001 South Olivesburg Road
38 South Park Street                          Mansfield, Ohio 44901-8107
Mansfield, Ohio 44902
Richland County, Case No. 2017 CA 0035                                                       2

Wise, John, J.

       {¶1}   Appellant Troy D. Howard appeals from the decision of the Court of

Common Pleas, Richland County, which denied his request for judicial release. Appellee

is the State of Ohio. The relevant procedural facts leading to this appeal are as follows.

       {¶2}   On September 9, 2011, in case number 11-CR-589, appellant was indicted

by the Richland County Grand Jury on one count of burglary. On January 10, 2012,

appellant pled guilty to the charge. Pursuant to a joint recommendation, appellant was

thereafter sentenced to three years in prison.

       {¶3}   On January 6, 2012, in case number 12-CR-7, appellant was indicted by

the Richland County Grand Jury on one count of aggravated burglary, one count of

burglary, and three counts of breaking and entering. On January 10, 2012, appellant pled

guilty to the charge of aggravated burglary and the three counts of breaking and entering.

The count of burglary was dismissed. Pursuant to a joint recommendation, appellant was

thereafter sentenced to five years in prison, to be served consecutively to his sentence

under the aforementioned case number 11-CR-589.

       {¶4}   On January 27, 2017, appellant filed a pro se motion for judicial release

under both of the above case numbers. The State filed a memorandum in opposition on

February 22, 2017, noting inter alia that appellant’s sentence resulted from plea

negotiations. Appellant filed a reply motion on March 6, 2017.

       {¶5}   The trial court denied appellant’s motion on March 23, 2017.

       {¶6}   On April 20, 2017, appellant filed a notice of appeal. He herein raises the

following two Assignments of Error:
Richland County, Case No. 2017 CA 0035                                                     3


        {¶7}   “I. THE TRIAL COURT COMMITTED ERROR AND ABUSED IT’S [SIC]

DISCRETION WHEN IT FAILED TO CONSIDER THE APPELLANT'S/DEFENDANT’S

JUDICIAL RELEASE MOTION WHEREAS THE PLEA AGREEMENT IN THIS CASE DID

NOT BAR APPELLANT/DEFENDANT HOWARD FROM FILING FOR JUDICIAL

RELEASE WHEREAS THE PLEA AGREEMENT IS SILENT ON THE ISSUE.

        {¶8}   “II. THE TRIAL COURT COMMITTED ERROR AND ABUSED IT’S [SIC]

DISCRETION BY NOT HEARING THE JUDICIAL RELEASE MOTION ON THE MERITS

WHEREAS THE DEFENDANT/APPELLANT HOWARD REASONABLY BELIEVED

WHEN PLEADING GUILTY THAT HE COULD FILE FOR JUDICIAL RELEASE.”

                                            I., II.

        {¶9}   In his First and Second Assignments of Error, appellant contends the trial

court erred in denying his motion for judicial release.

        {¶10} R.C. 2929.20(B) states that “[o]n the motion of an eligible offender or upon

its own motion, the sentencing court may reduce the eligible offender's aggregated

nonmandatory prison term or terms through a judicial release under this section.”

        {¶11} Nonetheless, it is well-established that the denial of a motion for judicial

release is not a final appealable order. See, e.g., State v. Bennett, 5th Dist. Muskingum

No. CT2005–0009, 2006–Ohio–2812, ¶ 15, citing State v. Masko, 7th Dist. Trumbull No.

2004–T0070, 2004–Ohio–5297, ¶ 2. See, also, State v. Rowbotham, 7th Dist. Mahoning

No. 12 MA 152, 2013–Ohio–2286, ¶ 1. As the Tenth District Court of Appeals has aptly

recognized, on questions of judicial release, R.C. 2929.20 “confers substantial discretion

to the trial court, but makes no provision for appellate review.” State v. Lawson, 10th Dist.

Franklin No. 02AP-148, 2002-Ohio-3329, ¶ 23. Furthermore, we have rejected the
Richland County, Case No. 2017 CA 0035                                                        4


proposition that the changes brought about by H.B. 86 in 2011 have vitiated this non-

appealability rule. See State v. Christner, 5th Dist. Stark No. 2012 CA 00135, 2012-Ohio-

4790, ¶ 11.

       {¶12} Accordingly, we hold we lack jurisdiction to address the issues presented in

appellant's First and Second Assignments of Error.1

       {¶13} For the reasons stated in the foregoing opinion, the appeal of the judgment

of the Court of Common Pleas, Richland County, Ohio, is hereby dismissed.


By: Wise, John, J.

Hoffman, P. J., and

Wise, Earle, J., concur.



JWW/0810




1  In the interest of justice, in regard to appellant’s suggestion that he was deprived of a
hearing on his motion, we note R.C. 2929.20(D) states in pertinent part that “[u]pon receipt
of a timely motion for judicial release filed by an eligible offender under division (C) of this
section *** the court may deny the motion without a hearing or schedule a hearing on the
motion. ***.”